               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00040-MR-WCM


CAROL KILLIAN,                      )
                                    )
                      Plaintiff,    )
                                    )
     vs.                            )          ORDER
                                    )
GEORGE EVAN “SONNY” PERDUE, )
Secretary, United States Department )
of Agriculture,                     )
                                    )
                      Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss    [Doc.    5];   the   Magistrate   Judge’s   Memorandum      and

Recommendation [Doc. 9] regarding the disposition of that motion; and the

Plaintiff’s Objection thereto [Doc. 11].

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable Dennis L. Howell, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

      On August 9, 2018, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a
recommendation regarding the motion to dismiss. [Doc. 9]. The parties were

advised that any objections to the Magistrate Judge’s Memorandum and

Recommendation were to be filed in writing within fourteen (14) days of

service, i.e., August 23, 2018. The Plaintiff filed her Objection on August 27,

2018. [Doc. 11].

      The Plaintiff’s Objection to the Memorandum and Recommendation is

untimely, and she has failed to show any excusable neglect for her

untimeliness. “[I]n the absence of a timely filed objection, a district court

need not conduct de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (internal quotation and citation omitted). Having carefully

reviewed the Memorandum and Recommendation, the Court is satisfied that

there is no clear error on the face of the record.

      Even considering the Plaintiff’s untimely objections, however, the Court

concludes that the Memorandum and Recommendation should be accepted.

The Plaintiff argues that the Magistrate Judge’s Recommendation “relies

exclusively on (1) an argument improperly raised by Defendant [in his reply

brief], and (2) an unsupported misapprehension of what actions by

Defendant rise to the level of an adverse employment action.” [Doc. 11 at
                                       2
6]. The Plaintiff misses the mark on both counts. The Defendant first raised

the issue of supervisory liability in his memorandum in support of the motion

to dismiss, not in his reply brief as suggested by the Plaintiff. Second, the

Magistrate Judge correctly applied current Fourth Circuit case law in

concluding that the Plaintiff’s allegations fail to describe an adverse

employment action sufficient to state a claim. Thus, even if the Court were

to accept the Plaintiff’s untimely filing, the Court would overrule the Plaintiff’s

Objection and accept the Magistrate Judge’s recommendation that the

motions to dismiss should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objection to the

Memorandum and Recommendation [Doc. 11] is OVERRULED; the

Memorandum and Recommendation [Doc. 9] is ACCEPTED; the

Defendant’s Motion to Dismiss [Doc. 5] is GRANTED; and this action is

hereby DISMISSED.

      IT IS SO ORDERED.             Signed: November 20, 2018




                                          3
